     Case 4:20-cv-02154 Document 7-1 Filed on 07/23/20 in TXSD Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

TERRY PEPPER,
                 Plaintiff,
v.                                                   Case No.: 4:20-cv-02154

LIFE PROTECT 24/7, INC., d/b/a
LIFE PROTECT 24/7,
                 Defendant.


            ORDER ON MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       On this day, this Court considered Defendant Life Protect 24/7, Inc. d/b/a Life Protect

24/7’s Motion to Dismiss Plaintiff’s Complaint and Memorandum in Support (the “Motion”).

Having reviewed the Motion, any response, any reply, and the pleadings, this Court finds that the

Motion should be GRANTED. It is, therefore:

       ORDERED that all of Plaintiff Terry Pepper’s claims against Defendant Life Protect

24/7, Inc. d/b/a Life Protect 24/7 are dismissed with prejudice.



       SIGNED this ______ day of ___________________, 2020.



                                              HONORABLE KENNETH M. HOYT




                                                 1
